Citation Nr: 1337350	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for numbness of the feet, to include as a symptom of a skin disorder, and to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for stiffness of the upper and lower extremities, to include osteoarthritis, and to include as due to in-service herbicide exposure.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1970, to include a tour in the Republic of Vietnam during the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of the issues.

In March 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) during a hearing at the RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In August 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, the previously appealed claims of entitlement to service connection for sinusitis and a stomach disorder, to include gastroesophageal reflux disease (GERD), were granted in a February 2013 rating decision.  To date, the Veteran has not appealed either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision and remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the claims, but finds that the VA examination reports obtained as a result of the Board's August 2012 remand directives are inadequate for rating purposes.

The Veteran alleges that he manifests disability of his upper and lower extremities as a result of strenuous duties performed in a combat environment.  See generally McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (citing a statement from a congressional representative regarding the type of "low threshold" intended by the Veterans Claims Assistance Act of 2000 (VCAA) wherein "if a veteran's military records indicate he served as a paratrooper, making multiple jumps during service in Vietnam and the veteran now has evidence of arthritis of the knees that he indicates was due to these jumps, VA will be required to obtain a medical opinion as to whether it is as likely as not that his current arthritis is related to his military service.")

A September 2012 VA joints examination report recorded the Veteran's report of jumping out of trucks and helicopters while wearing heavy Kevlar vests and opined that it was less likely than not that the Veteran had any residual disability as he did not report any specific injury or treatment in service.  The examiner provided no rationale as to whether the cumulative trauma from strenuous duties performed in a combat environment could be productive of any current disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, this examination report must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

Regarding the numbness of the feet claim, the September 2012 VA examiner opined that none of the skin findings found on the examination relate to the Veteran's sensation of numbness, coldness, and sensitivity of his foot.  The examiner did not provide any rationale for this opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  This medical opinion was specifically requested by the Board in its August 2012 remand.

Additionally, regarding the skin disorder claim, the September 2012 VA examiner opined that the Veteran's current skin findings, to include actinic keratosis, were "not related to his military experience other than that time spent in the sun during his military life did contribute to his lifetime sun exposure which is the cause of actinic keratosis."  The examiner stated that this opinion was based on an examination of the Veteran, but was not based on a review of the claims file.  Subsequently, upon reviewing the claims file, the VA examiner provided an addendum medical opinion, in which she opined that "keratosis tend to be hereditary but they don't manifest until after age 35.  They are not related to military life."  These opinions appear to be contradictory, and, following a review of the claims file, the VA examiner did not readdress the Veteran's in-service sun exposure.  The examiner also did not address the Veteran's presumed in-service herbicide exposure.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, these claims must again be remanded for the RO/AMC to obtain VA addendum medical opinions for the issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder clinical records of the Veteran's relevant VA treatment since August 17, 2012. 

2.  Ask the original September 2012 VA joint examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for appropriate examination to determine the likely nature and etiology of any currently manifested disability of the upper and lower extremities.  The examiner must be provided the claims folder for review.  The examiner is requested to provide findings on the following:

  a) whether, when resolving reasonable doubt in favor of the Veteran, that any current disability of the upper and lower extremities (including arthritis) results from strenuous duties performed in a combat environment (e.g., the cumulative effects rather than a specific trauma)?  

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  Ask the original September 2012 VA skin examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for appropriate skin examination to determine the likely nature and etiology of any currently manifested skin disorder.  The examiner must be provided the claims folder for review.  The examiner is requested to provide findings on the following:

  a)  Whether, when resolving reasonable doubt in favor of the Veteran, the currently diagnosed keratosis had its onset during active service or is caused by an event in service, to include the Veteran's in-service sun exposure and to include the Veteran's presumed in-service herbicide exposure; 
  
  b)  Whether, when resolving reasonable doubt in favor of the Veteran, any of the Veteran's current foot numbness complaints are attributable to a skin disorder and, if so, whether such skin disorder had its onset during active service or is caused by an event in service to include the Veteran's presumed in-service herbicide exposure; and

  c)  Whether, when resolving reasonable doubt in favor of the Veteran, the Veteran manifests a chronic dermatophytosis disorder first manifested by tinea cruris in December 1967 followed by postservice treatment for tinea pedis?
  
A rationale must be provided for the opinions offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

